DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2019/0203054) in view of Nguyen et al (US 2021/0313228).
Seki discloses a surface treatment agent [0021] used for treating a substrate which has a surface having two or more regions made of materials that are different from each other [0022]-[0023], the agent comprising a silylation agent [0035], such as an alkoxymonosilane [0037]. 
Seki does not disclose a surface treatment agent comprising a compound represented by formula (H-1). 
Nguyen discloses that hydroxamic acid materials, such as cyclic hydroxamic acids [0041] are suitable alternatives to alkoxysilane materials [0046] as a surface treatment agent for blocking deposition of subsequently deposited materials [0040]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the hydroxamic acids of Nguyen as the surface treatment agent in the process of Seki since it was a suitable alternative material for blocking deposition of subsequently deposited materials. 
Regarding Claims 2-5, Seki discloses at least one of the two regions has a metal surface [0025]; [0029]; a surface treatment method comprising exposing the surface to the surface treatment agent [0032]; and a region selective film formation method [0081] comprising treating the surface  using the surface treatment method [0082], and forming a film on the substrate surface which has been subjected to surface treatment using atomic layer deposition [0083], wherein an amount of material of the film to be deposited region-selectively varies [0084]. 
. 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2019/0203054) in view of Wojtecki et al (US 2019/0391494).
Seki discloses a surface treatment agent [0021] used for treating a substrate which has a surface having two or more regions made of materials that are different from each other [0022]-[0023], the agent comprising a silylation agent [0035], such as an alkoxymonosilane [0037]. 
Seki does not disclose a surface treatment agent comprising a compound represented by formula (H-1). 
Wojtecki discloses that hydroxamic acid materials [0007] may be used as a surface treatment agent for selective deposition of subsequently deposited materials by ALD [0009]. The hydroxamic acid compound may be represented by formula (H-1) (Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the hydroxamic acid of Wojtecki as the surface treatment agent in the process of Seki since it was a suitable alternative material for selective deposition of subsequently deposited materials. 
Regarding Claims 2-5, Seki discloses at least one of the two regions has a metal surface [0025]; [0029]; a surface treatment method comprising exposing the surface to the surface treatment agent [0032]; and a region selective film formation method [0081] comprising treating the surface  using the surface treatment method [0082], and forming a film on the substrate surface which has been subjected to surface treatment using 
Thus, claims 1-5 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Seki and Wojtecki. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715